Title: [Diary entry: 4 July 1769]
From: Washington, George
To: 

4. Finishd Cutting, getting in, and Stacking this half by Dinner, and finding our progress very slow & that the Cradlers were too many for the other workers, we reduced them to Ten after Dinner, after which about one half of the other half of the Second Cut was got in, and securd the work all going on well together but then the wheat was thinner which enabled the Rakers and carryers to keep up better. A Dog coming here which I suspected to be Mad, I shot him. Several of the Hounds running upon him may have got bit. Note the consequences.